Citation Nr: 0711649	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  06-36 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel





INTRODUCTION

The veteran served on active military duty from September 
1943 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss and bilateral tinnitus.  
The veteran has limited his appeal to the denial of service 
connection for bilateral hearing loss disability.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in March 2007.  The motion 
was granted in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Hearing loss is not demonstrated in the veteran's service 
records.  However, the United States Court of Veterans 
Appeals (Court) has held that 38 C.F.R. § 3.385 (2006) 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley v. Brown, 5 Vet.App. 155, 159-60 
(1993).  Even if a veteran does not have hearing loss for 
service connection purposes by the standards of 38 C.F.R. § 
3.385 during the time of active duty, such does not prohibit 
service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Evidence of 
record reflects that the veteran served as a radar officer 
and as navigator on the J. Franklin Bell during World War II.  
He submitted copies of records for the ship that showed the 
ship's involvement in several combat operations, including 
the invasion of Leyte and other engagements.  The records 
documented that the veteran's vessel was under attack from 
aircraft and shore batteries.  The veteran provided lay 
statements of his involvement in these activities and 
exposure to noise from the firing of his ship's guns during 
several combat actions.  

The Board finds that the evidence submitted is sufficient to 
establish that the veteran served in combat.  His statements 
of being exposed to noise from enemy fire as well as his own 
ship's guns are consistent with the combat activity.  As such 
his exposure to acoustic trauma is conceded.

In support of his claim, the veteran submitted a December 
2005 private audiology report which indicates that the 
veteran suffers from mild to severe sensorineural hearing 
loss in the right ear and mild to profound loss in the left 
ear.  The report also provided an etiology opinion that the 
veteran's hearing loss was related to his military service.  
However, the audiologist failed to provide the underlying 
reasoning in support of the opinion.

As a result, the Board is of the opinion that the veteran 
should be provided with a VA examination to determine the 
etiology of his current hearing loss, and whether it is 
related to service.  Accordingly, the case is REMANDED for 
the following 
action:

1.  The RO should schedule the veteran for 
a VA audiological examination.  All 
indicated tests and studies should be 
undertaken.  If the veteran is diagnosed 
with hearing loss, the examiner should 
provide an opinion, considering all 
evidence of record in the veteran's claims 
folder, as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that any hearing 
loss the veteran has is related to 
service, including presumed exposure to 
acoustic trauma during combat in World War 
II.  The examiner should reconcile any 
opinion with the veteran's private 
audiology examination in December 2005.  A 
complete rationale for any opinion 
expressed should be offered.

2.  Thereafter, VA should review the 
veteran's claim.  If any benefit remains 
denied, VA should issue a supplemental 
statement of the case to the veteran and 
his representative and provide an 
appropriate opportunity for the veteran to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


